DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 25, the limitation, “the controller configured to detect moisture on the surface by activating the surface heater, sensing temperature with the temperature sensor, and determining that moisture is present on the surface in response to detecting an elevated thermal load on the surface while the surface heater is activated” is confusing because it is unclear if the detection of moisture depends upon each of the steps of activating the surface heater, sensing the temperature, and determining that moisture is present on the surface independently or simultaneously. For examination purposes the above limitation is interpreted as ‘-- the controller configured to detect moisture on the surface by activating the surface heater, sensing temperature with the temperature sensor, or determining that moisture is present on the surface --’. 
In claims 7, 8, and 12-16, the limitation, “the controller is configured to activate the heater(s) based upon moisture detected on the surface(s)” is confusing because the detection of moisture (in claim 1) requires the surface heater to be activated and it is unclear if the heater was activated to determine the moisture then how is the heater activated again after determining the moisture.    Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10, 12-16, 18 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasch (US 2014/0260360 A1).
In regards to claim 1, Rasch teaches a refrigerator (10), comprising: a cabinet (case 18) including one or more food compartments (product store areas 42, see fig. 1) and one or more doors (doors 38) providing external access to the one or more food compartments (see fig. 1 and paragraph 17); a surface heater (heater 86) positioned to heat a surface of the cabinet (see paragraph 24); a temperature sensor (70, 66) positioned to sense a temperature for the surface (see paragraphs 22 and 28); and a controller (74) coupled to the surface heater and the temperature sensor (see figs. 2-3 and paragraph 26), the controller configured to detect moisture on the surface (controller 74 configured to detect presence of condensation on the panel 78 at least until temperature of the surface reaches temperature threshold, see paragraph 30; also 74 configured to detect likelihood or reduced likelihood of condensation on the door surface, see paragraph 26) by activating the surface heater (see heater on state, fig. 4), sensing temperature with the temperature sensor (temperature rising between times t1 and t2, see fig. 4; where the temperature is measured by the sensor 70 and transmitted to controller 74, see fig. 2, and paragraphs 22-23), and determining that moisture is present on the surface (temperature rising to a threshold to eliminate condensation accumulated, see paragraphs 24, 30; where temperature still rising towards the threshold indicates presence of condensation) in response to detecting an elevated thermal load on the surface while the surface heater is activated (controller configured to measure elevated thermal load while the heater is on, see below annotated fig. 4).

    PNG
    media_image1.png
    725
    541
    media_image1.png
    Greyscale

In regards to claim 8, Rasch teaches the limitations of claim 1 and further discloses that the surface is a first surface (surface of first door 38), the surface heater is a first surface heater (first heating element 86), and the temperature sensor is a first temperature sensor (first temperature sensor 70), wherein the refrigerator further comprises a second surface heater (second heating element 86 associated with second door 38 or 38’, see fig. 1 and paragraph 24) positioned to heat a second surface of the cabinet (second heating element 86 heating second door 38 or 38’, see fig. 1 and paragraph 24) and a second temperature sensor (second temperature sensor 70 associated with second door 38 or 38’, see fig. 1 and paragraph 24) positioned to sense a temperature for the second surface (see paragraphs 24, 22), and wherein the controller is further configured to separately activate the first and second surface heaters based upon moisture respectively detected on the first and second surfaces (heater(s) activated fir each door, see fig. 4 and paragraph 24; based on the condensation and fogging on the door, see paragraphs 24, 28, and 34).
In regards to claim 10, Rasch teaches that the controller is configured to determine the elevated thermal load based upon a rate of temperature rise during activation of the surface heater (see temperature increase during activation of surface heater, above annotated fig. 4).
In regards to claims 12 and 13, Rasch teaches the limitations of claim 1 and further teaches that the controller is further configured to predict a likelihood of condensation forming on the surface (by determining rising air temperature reaching threshold A and the glass door temperature below threshold B, see figs. 3-4; which represent a likelihood of condensation on the glass, see paragraphs 30, and 3-4) based upon ambient temperature (by determining rising air temperature reaching threshold A, see figs. 3-4; which represent a likelihood of condensation on the glass, see paragraphs 30, and 3-4) and the temperature sensed by the temperature sensor (temperature of the glass below the threshold to initiate dissipation of condensation, see paragraph 30), and to activate the surface heater in response to the likely condensation forming on the surface (activating heating element 86 to eliminate condensation, see paragraph 24; Also the controller 74 is configured to activate the heater to increase the glass surface temperature to reduce the likelihood of condensation forming and to begin the condensation dissipation, see paragraphs 26-30).
In regards to claim 14, Rasch teaches the limitations of claim 12 and further teaches that the controller is further configured to dynamically execute a prediction algorithm in response to appliance behavior (controller configured to dynamically execute the algorithm of figure 3 in response to appliance not operating in defrost mode at step 104, see figs. 3-4 and paragraphs 26-31).
In regards to claim 15, Rasch teaches the limitations of claim 14 and further discloses that the controller (74) is configured to execute algorithm to determine temperature of the air and activate heating element (activation of heating element 86, see paragraphs 28-29) after determining that a door has been left open (when the door is open, see paragraphs 28-29; controller determines temperature increase when the door is open, where the increase in temperature is due to warm air entering the refrigerator display, see paragraphs 29, 28, which indicates that the door is kept opened for warm air to enter the refrigerator).
In regards to claim 16, Rasch teaches the limitations of claim 12 and further teaches that the controller is further configured to dynamically execute a prediction algorithm in response to input received from an HVAC system (controller configured to dynamically execute the algorithm of figure 3 in response to appliance not operating in defrost mode at step 104, see figs. 3-4 and paragraphs 26-31).
In regards to claim 18, Rasch teaches a refrigerator (10), comprising: a cabinet (case 18) including one or more food compartments (product store areas 42, see fig. 1) and one or more doors (doors 38) providing external access to the one or more food compartments (see fig. 1 and paragraph 17); the cabinet further including a fluid receptacle for receiving fluid (surface of cabinet such as glass door or panel 78 that receives and holds fluid condensation, see paragraphs 6-7, 24); a heater (86) positioned to heat the fluid receptacle (see paragraph 24); a temperature sensor (70, 66) positioned to sense a temperature proximate the fluid receptacle (see paragraphs 22 and 28); and a controller (74) coupled to the surface heater and the temperature sensor (see figs. 2-3 and paragraph 26), the controller configured to detect moisture on the surface (controller 74 configured to detect presence of condensation on the panel 78 at least until temperature of the surface reaches temperature threshold, see paragraph 30; also 74 configured to detect likelihood or reduced likelihood of condensation on the door surface, see paragraph 26) and configured to activate the heater to evaporate the fluid disposed in the fluid receptacle (activating the heater to eliminate condensation, see paragraph 24), and the controller is also configured to automatically deactivate the heater (at steps 124 and 132) when the fluid disposed in the fluid receptacle has been evaporated based upon the temperature sensed by the temperature sensor (when the glass temperature has reached threshold at step 120 and when air temperature has reached second threshold at step 128, see fig. 3 and paragraph 32; where the glass temperature threshold is higher than the dew point temperature of air, see paragraph 30, which prevents condensation from forming on the surface of the glass panel).
In regards to claim 25, Rasch teaches a refrigerator (10), comprising: a cabinet (case 18) including one or more food compartments (product store areas 42, see fig. 1) and one or more doors (doors 38) providing external access to the one or more food compartments (see fig. 1 and paragraph 17); a plurality of surface heaters (first heating element 86; second heating element 86 associated with second door 38 or 38’, see fig. 1 and paragraph 24) positioned to heat respective surfaces among a plurality of surfaces of the cabinet (first and second heating elements 86 heating respective first and second doors 38 or 38’, see fig. 1 and paragraph 24); a plurality of temperature sensors (temperature sensors 70 associated with each glass panel, and sensor 66) positioned to sense a temperatures for respective surface among the plurality of surfaces (see paragraphs 24, 22 and 28); and a controller (74) coupled to the plurality of surface heaters and the temperature sensors (see figs. 2-3 and paragraph 26), the controller configured to detect moisture on a selected surface of the plurality of surfaces (controller 74 configured to detect presence of condensation on at least one panel 78 among the plurality of panels at least until temperature of the surface reaches temperature threshold, see paragraph 30; also 74 configured to detect likelihood or reduced likelihood of condensation on the door surface, see paragraph 26) by activating the respective surface heater for the selected surface (see heater on state, fig. 4), sensing temperature with the respective temperature sensor for the selected surface (temperature rising between times t1 and t2, see fig. 4; where the temperature is measured by the sensor 70 and transmitted to controller 74, see fig. 2, and paragraphs 22-23), and determining that moisture is present on the selected surface (temperature rising to a threshold to eliminate condensation accumulated, see paragraphs 24, 30; where temperature still rising towards the threshold indicates presence of condensation) in response to detecting an elevated thermal load on the selected surface while the surface heater for the selected surface is activated (controller configured to measure elevated thermal load while the heater is on, see below annotated fig. 4).

    PNG
    media_image1.png
    725
    541
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasch (US 2014/0260360 A1) as applied to claim 1 above and further in view of Avhale (US 2020/0191464 A1).
In regards to claim 2, Rasch does not explicitly teach an articulating mullion on the door with a surface on the mullion for sensor.
However, Avhale teaches a mullion assembly (70) disposed on one of the one or more doors (see figs. 2-3; and paragraph 17), wherein the surface containing temperature sensor (150, 152) and heating element (140) is disposed on the mullion (see fig. 2 and paragraphs 23, 25).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the refrigerator of Rasch by providing a mullion with sensors as taught by Avhale to install the temperature sensors and the heating element because it provides an advantage of monitoring thermal conditions at the boundary between the refrigerated compartment of the refrigerator and the outside ambient environment.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasch in view of Avhale as applied to claim 2 above and further in view of Polkinghorne (US 4,843,833 A).
In regards to claim 3, Rasch as modified teaches the limitations of claim 2 and further discloses that the controller (74) is configured to generate a command (by activation of heating element 86, see paragraphs 28-29) after determining that a door has been left open (when the door is open, see paragraphs 28-29) in response to a temperature sensed by a temperature sensor (controller determines temperature increase when the door is open, where the increase in temperature is due to warm air entering the refrigerator display, see paragraphs 29, 28, which indicates that the door is kept opened for warm air to enter the refrigerator).
However, Rasch does not explicitly teach that the alert indicates that the door is open.
Polkinghorne teaches door switches that detect the open state of the doors (see col. 8, line 68 - col. 9, line 2), and a control circuit (20) configured to generate an alert indicating that a door has been left open (alarm 40, see fig. 2B and col. 8, line 68 – col. 9, line 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Rasch as modified to generate an alert/alarm indicating that a door among the one or more doors has been left open based on the teachings of Polkinghorne in response to the temperature sensed by the temperature sensor because a food compartment must be maintained within a specific temperature range for effective and efficient cooling of the stored product and an open door may causes an increase in the compartment temperature and alerting a user for closing the door may prevent spoilage of the stored product.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasch in view of Avhale as applied to claim 2 above and further in view of Rizzo (WO 2022/002376 A1).
In regards to claim 4, Rasch as modified teaches the limitations of claim 2 and further discloses that the controller (74) is configured to generate a command (by activation of heating element 86, see paragraphs 28-29) after determining that a door has been left open (when the door is open, see paragraphs 28-29) in response to a temperature sensed by a temperature sensor (controller determines temperature increase when the door is open, where the increase in temperature is due to warm air entering the refrigerator display, see paragraphs 29, 28, which indicates that the door is kept opened for warm air to enter the refrigerator).
However, Rasch does not explicitly teach that the alert indicates that a gasket may be disrupted.
Rizzo discloses a refrigerator (100, fig. 1) with a controller (control unit 172) configured to generate a command indicating that a gasket may be faulty (adjusting the airflow through the fan when the control unit determines a fault in the gasket, see page 29, line 18 – page 30, line 2; and page 7, line 11 – page 8, line 1), wherein the gasket is placed at one of the compartment doors of the refrigerator (see page 10, lines 16-26 and page 7, lines 7-10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Rasch as modified to generate an alert/command indicating that a door gasket may be faulty/disrupted at one or more doors of the refrigerator based on the teachings of Rizzo in response to the temperature sensed by the temperature sensor because a food compartment must be maintained within a specific temperature range for effective and efficient cooling of the stored product and a damaged/faulty gasket contributes to the inefficiency of the refrigerator by leaking the cool air through the refrigerator door(s).

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasch as applied to claim 1 above and further in view of Ji (US 2018/0045452 A1).
In regards to claim 5, Rasch teaches the limitations of claim 5 except a dispenser with dispenser recess sump on the cabinet, wherein the surface is disposed on the dispenser recess sump.
However, Ji teaches a refrigerator (1) with at least one compartment door (20, 50), an externally-mounted dispenser (14) disposed on the cabinet (dispenser 14 on the front surface of the refrigerator compartment door, see paragraph 182) and including a dispenser recess sump (dispenser housing recessed to a depth, see fig. 15 and paragraph 183), wherein the surface is disposed on the dispenser recess sump (sensor 322 disposed on the surface of the dispenser 14 and above the discharge button 144, see fig. 15 and paragraphs 181, 185).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a dispenser with dispenser recess sump as taught by Ji to the surface of the cabinet of the refrigerator of Rasch in order to allow ice dispensing on the outside of the refrigerator without affecting the efficiency of the refrigerator due to frequent opening and closing of the door(s).
In regards to claim 7, Rasch as modified teaches the limitations of claim 5 and further discloses that the surface is a first surface (surface of first door 38), the surface heater is a first surface heater (first heating element 86), and the temperature sensor is a first temperature sensor (first temperature sensor 70), wherein the refrigerator further comprises a second surface heater (second heating element 86 associated with second door 38 or 38’, see fig. 1 and paragraph 24) positioned to heat a second surface (second heating element 86 heating second door 38 or 38’, see fig. 1 and paragraph 24) and a second temperature sensor (second temperature sensor 70 associated with second door 38 or 38’, see fig. 1 and paragraph 24) positioned to sense a temperature for the second surface (see paragraphs 24, 22), and wherein the controller is further configured to separately activate the first and second surface heaters based upon moisture respectively detected on the first and second surfaces (heater(s) activated fir each door, see fig. 4 and paragraph 24; based on the condensation and fogging on the door, see paragraphs 24, 28, and 34).
However, Rasch does not explicitly teach a heater in a dispenser recess.
However, Ji teaches a refrigerator (1) with at least one compartment door (20, 50), an externally-mounted dispenser (14) disposed on the cabinet (dispenser 14 on the front surface of the refrigerator compartment door, see paragraph 182) and including a dispenser recess sump (dispenser housing recessed to a depth, see fig. 15 and paragraph 183), wherein the sensing device (322) and the heater (332) are placed at the dispenser (see paragraphs 2-3, 89, 116 and fig. 15).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a dispenser with dispenser recess sump and a heater at the sump as taught by Ji to the surface of the cabinet of the refrigerator of Rasch as modified in order to allow ice dispensing on the outside of the refrigerator without affecting the efficiency of the refrigerator due to frequent opening and closing of the door(s) and preventing ice freezing and accumulation at the ice chute by heating the channel for ice dispensing as per necessity. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasch in view of Ji as applied to claim 5 above and further in view of Gracki (US 2022/0259031 A1).
In regards to claim 6, Rasch as modified teaches the limitations of claim 5 and further discloses that the controller (74) is configured to generate a command (by activation of heating element 86, see paragraphs 28-29) in response to a temperature sensed by a temperature sensor (controller determines temperature increase when the door is open, where the increase in temperature is due to warm air entering the refrigerator display, see paragraphs 29, 28, which indicates that the door is kept opened for warm air to enter the refrigerator).
However, Rasch does not explicitly teach that the alert indicates presence of fluid.
Gracki teaches a controller (control unit 34) that is configured to generate an alert (alert signal sent to the interface 40, see paragraph 45) indicating a presence of fluid in the dispenser recess sump (control unit 34 receiving presence/quantity of liquid in the recess 21 via a sensor, see paragraph 37 and alerting a user about the presence of liquid, see paragraph 45).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Rasch as modified to generate an alert/command indicating a presence of fluid in the dispenser recess sump of the refrigerator based on the teachings of Gracki in response to the temperature sensed by the temperature sensor for the benefit of notifying the user of the wastage of water via the dispenser of the refrigerator.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasch as applied to claim 1 above and further in view of Kamisako (US 2010/0024462 A1).
In regards to claim 9, Rasch teaches the limitations of claim 9 except an evaporative tray with a surface disposed on the cabinet.
However, Kamisako teaches a evaporative tray (drain pan 115), where a surface of the drain pan contains a heater (114, fig. 1 and paragraph 205).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an evaporative tray as taught by Kamisako to the cabinet surface of the refrigerator of Rasch in order to contain condensation in a specific small area and to prevent condensation from leaking into other refrigerator compartments. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasch as applied to claim 1 above and further in view of Hochheiser (US 4,260,876 A).
In regards to claim 11, Rasch teaches the limitations of claim 1 and further teaches that the controller is configured to determine the elevated thermal load based upon a rate of temperature rise during activation of the surface heater (see temperature increase during activation of surface heater, above annotated fig. 4).
However, Rasch does not explicitly teach comparing the temperature with the applied current.
Hochheiser teaches a refrigerated cabinet (see fig. 1) with a heater (64) and a control circuit (56) configured to control the current applied to the heater (current on periods, see abstract) in relation to the variation and increase in the cabinet surface temperature (see abstract and col. 2, lines 15-31; claim 1; and col. 8, line 40 – col. 9, line 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Rasch to compare the temperature rise with applied current to the heater based on the teachings of Hochheiser for determining elevated thermal load at the refrigerator of Rasch for the benefit of effectively and efficiently providing condensation prevention and reduction because the dew point temperature and the difference between the surface temperature and the dew point temperature affect the amount of heating power required to remove or prevent condensation from the refrigerator cabinet/structure (col. 1, lines 54-61).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasch as applied to claim 1 above and further in view of Sittler (US 4,808,009 A).
In regards to claim 17, Rasch teaches the limitations of claim 17 except integrated sensor and heater.
However, Sittler teaches an integrated sensing device with a temperature sensor and a heater (see abstract and col. 2, lines 16-20).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an integrated temperature sensor with a heater as taught by Sittler to the cabinet surface of the refrigerator of Rasch for the benefit of providing an improved, smaller and low cost temperature sensor that is comparable with the sensing circuitry (see col. 1, lines 29-37, Sittler). 

For an alternate Interpretation: The claimed limitation “fluid receptacle” is interpreted as a flat surface or a container that can hold fluid. 
Claim(s) 18, 20-22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasch (US 2014/0260360 A1) and in view of Fischer (US 2017/0020305 A1).
In regards to claims 18 and 20, Rasch teaches a refrigerator (10), comprising: a cabinet (case 18) including one or more food compartments (product store areas 42, see fig. 1) and one or more doors (doors 38) providing external access to the one or more food compartments (see fig. 1 and paragraph 17); the cabinet further including a fluid receiving surface (surface of cabinet such as glass door or panel 78 that receives and holds fluid condensation, see paragraphs 6-7, 24); a heater (86) positioned to heat the fluid receiving surface (see paragraph 24); a temperature sensor (70, 66) positioned to sense a temperature proximate the fluid receiving surface (see paragraphs 22 and 28); and a controller (74) coupled to the surface heater and the temperature sensor (see figs. 2-3 and paragraph 26), the controller configured to detect moisture on the surface (controller 74 configured to detect presence of condensation on the panel 78 at least until temperature of the surface reaches temperature threshold, see paragraph 30; also 74 configured to detect likelihood or reduced likelihood of condensation on the door surface, see paragraph 26) and configured to activate the heater to evaporate the fluid disposed in the fluid receptacle (activating the heater to eliminate condensation, see paragraph 24), and the controller is also configured to automatically deactivate the heater (at steps 124 and 132) when the fluid disposed in the fluid receiving surface has been evaporated based upon the temperature sensed by the temperature sensor (when the glass temperature has reached threshold at step 120 and when air temperature has reached second threshold at step 128, see fig. 3 and paragraph 32; where the glass temperature threshold is higher than the dew point temperature of air, see paragraph 30, which prevents condensation from forming on the surface of the glass panel).
However, Rasch does not explicitly teach that the fluid receptacle comprises a tray that is configured to receive and collect condensation.
Fischer teaches a refrigerated case (10) with a cabinet section (section for the refrigeration system 20, see fig. 2 and paragraph 29), wherein the cabinet section includes an evaporative tray (52, see fig. 6 and paragraph 31) that receives and collects condensate generated by a cooling system (20) of a refrigerator (see fig. 6 and paragraph 31), wherein the evaporative includes a heater (62, see fig. 6); and a controller (60) configured to automatically activate the heater (controller 60 energizes heater 60, see paragraph 33) and deactivate the heater after condensate accumulated in the tray has evaporated (60 terminates heating after a time period and after condensate has evaporated, see paragraph 33).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an evaporative tray with heater as taught by Fischer to the cabinet of the refrigerator of Rasch in order to collect the condensate generated by the refrigeration system of Rasch and to prevent liquid condensate from corroding or flowing over/through the mechanical components of the refrigerator. It would have also been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Rasch to automatically deactivate the heater based on the teachings of Fischer when the fluid disposed in the fluid receptacle has been evaporated based on the sensed temperature in order to more efficiently remove condensate from the refrigerator by the use of heating element (see abstract, Fischer).
In regards to claims 21 and 22, Rasch as modified teaches the limitations of claim 18 and further discloses that the controller is configured to determine when the fluid disposed in the fluid receptacle has been evaporated by determining a decrease in thermal load in the fluid receptacle while the heater is activated (heater on state between times t1 and t3, see fig. 4); wherein the decrease in thermal load is determined by detecting an increased temperature rise during activation of the heater (door temperature rising between times t1 and t2, see fig. 4; wherein moisture dissipates at the temperature at point B, see paragraph 30; where rise to temperature at point B represents the evaporation of condensate).
In regards to claim 24, Rasch as modified teaches the limitations of claim 18 and further discloses that the controller is configured to determine the elevated thermal load based upon a rate of temperature rise during activation of the surface heater (see temperature increase during activation of surface heater, above annotated fig. 4).

Claim(s) 18, 19, 21, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasch (US 2014/0260360 A1) and in view of Ji (US 2018/0045452 A1).
In regards to claims 18 and 19, Rasch teaches a refrigerator (10), comprising: a cabinet (case 18) including one or more food compartments (product store areas 42, see fig. 1) and one or more doors (doors 38) providing external access to the one or more food compartments (see fig. 1 and paragraph 17); the cabinet further including a fluid receiving surface (surface of cabinet such as glass door or panel 78 that receives and holds fluid condensation, see paragraphs 6-7, 24); a heater (86) positioned to heat the fluid receiving surface (see paragraph 24); a temperature sensor (70, 66) positioned to sense a temperature proximate the fluid receiving surface (see paragraphs 22 and 28); and a controller (74) coupled to the surface heater and the temperature sensor (see figs. 2-3 and paragraph 26), the controller configured to detect moisture on the surface (controller 74 configured to detect presence of condensation on the panel 78 at least until temperature of the surface reaches temperature threshold, see paragraph 30; also 74 configured to detect likelihood or reduced likelihood of condensation on the door surface, see paragraph 26) and configured to activate the heater to evaporate the fluid disposed in the fluid receptacle (activating the heater to eliminate condensation, see paragraph 24), and the controller is also configured to automatically deactivate the heater (at steps 124 and 132) when the fluid disposed in the fluid receiving surface has been evaporated based upon the temperature sensed by the temperature sensor (when the glass temperature has reached threshold at step 120 and when air temperature has reached second threshold at step 128, see fig. 3 and paragraph 32; where the glass temperature threshold is higher than the dew point temperature of air, see paragraph 30, which prevents condensation from forming on the surface of the glass panel).
However, Rasch does not explicitly teach that the fluid receptacle comprises a dispenser recess sump for an externally-mounted dispenser.
Ji teaches a refrigerator (1) with at least one compartment door (20, 50), an externally-mounted dispenser (14, 141) disposed on the cabinet (dispenser 14 on the front surface of the refrigerator compartment door, see paragraph 182; Also 141, see fig. 15) and including a dispenser recess sump (dispenser housing recessed to a depth, see fig. 15 and paragraph 183), wherein a moisture sensing device (322) is disposed on the dispenser recess sump (sensor 322 disposed on the surface of the dispenser 14 and above the discharge button 144, see fig. 15 and paragraphs 181, 185); and a heater (heater, paragraph 185; Also heater 332) positioned at the dispenser (see paragraph 185), wherein the activation and deactivation operation of the heater is controlled based on the amount of moisture at the dispenser (see paragraphs 178, 100, 149, and 137-138).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a dispenser with dispenser recess sump and an associated heater as taught by Ji to the surface of the cabinet of the refrigerator of Rasch in order to allow ice dispensing on the outside of the refrigerator without affecting the efficiency of the refrigerator due to frequent opening and closing of the door(s). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Rasch as modified to control deactivation of the heater of the dispenser based on the teachings of Ji to automatically deactivate the heater when the fluid disposed in the fluid receptacle has been evaporated based on sensed temperature in order to more efficiently remove condensate from the refrigerator by the use of heating element.
In regards to claims 21 and 22, Rasch as modified teaches the limitations of claim 18 and further discloses that the controller is configured to determine when the fluid disposed in the fluid receptacle has been evaporated by determining a decrease in thermal load in the fluid receptacle while the heater is activated (heater on state between times t1 and t3, see fig. 4); wherein the decrease in thermal load is determined by detecting an increased temperature rise during activation of the heater (door temperature rising between times t1 and t2, see fig. 4; wherein moisture dissipates at the temperature at point B, see paragraph 30; where rise to temperature at point B represents the evaporation of condensate).
In regards to claim 24, Rasch as modified teaches the limitations of claim 18 and further discloses that the controller is configured to determine the elevated thermal load based upon a rate of temperature rise during activation of the surface heater (see temperature increase during activation of surface heater, above annotated fig. 4).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasch in view of Fischer/Ji as applied to claim 21 above and further in view of Hochheiser (US 4,260,876 A).
In regards to claim 23, Rasch as modified teaches the limitations of claim 21 and further discloses that the controller is configured to determine the elevated thermal load based upon a rate of temperature rise during activation of the surface heater (see temperature increase during activation of surface heater, above annotated fig. 4).
However, Rasch does not explicitly teach comparing the temperature with the applied current.
Hochheiser teaches a refrigerated cabinet (see fig. 1) with a heater (64) and a control circuit (56) configured to control the current applied to the heater (current on periods, see abstract) in relation to the variation and increase in the cabinet surface temperature (see abstract and col. 2, lines 15-31; claim 1; and col. 8, line 40 – col. 9, line 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Rasch as modified to compare the temperature rise with applied current to the heater based on the teachings of Hochheiser for determining elevated thermal load at the refrigerator of Rasch for the benefit of effectively and efficiently providing condensation prevention and reduction because the dew point temperature and the difference between the surface temperature and the dew point temperature affect the amount of heating power required to remove or prevent condensation from the refrigerator cabinet/structure (col. 1, lines 54-61).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERAJ A SHAIKH/Examiner, Art Unit 3763

/NELSON J NIEVES/Primary Examiner, Art Unit 3763